Paek, J.
It is manifest that Anna Peters was not a pauper, in the legal sense of the word, during the time that the plaintiff furnished the support in queation. During all that time she was the owner of a dower interest in the estate of her late husband, and had other valuable property belonging to her. She could not be a pauper so long as this property remained unexpended. The law on this subject is well settled. Stewart v. Sherman, 4 Conn., 553 ; 5 id., 244; 1 Swift Dig., (Rev. ed.,) 419.
It further appears from the motion, that some person or persons are bound to support Anna Peters, as appears from the deed from Eber Peters to William Rogers and wife, and we are asked to give a construction to that deed and determine the matter so far as the plaintiff is concerned; but, inasmuch as a controversy may hereafter arise in relation to that instrument, and all the parties are not now before the court, we deem it unadvisable to comply with the request.
A new trial is not advised.
In this opinion the other judges concurred.